Citation Nr: 1503291	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-14 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision in the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.J. (an acquaintance)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to June 1981.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claim, the Veteran and an acquaintance, D.J., testified at a March 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

During the hearing the Veteran clarified that he is only claiming entitlement to § 1151 compensation for loss of vision in his left eye, not both eyes, so unilaterally rather than bilaterally.


FINDINGS OF FACT

1.  In October 2007, the Veteran was seen at Tulane Medical Center for a referral consultation from VA.  

2.  Dr. R.A., at Tulane Medical Center, examined the Veteran's eyes, removed a suture from his left eye, and pushed on his left eye.  

3.  The Veteran later returned to the Baton Rouge VA Outpatient Clinic where it was learned he had endophthalmitis of the left eye, a likely seed of infection after the suture removal by Dr. R.A at Tulane Medical Center.  

4.  Two vitrectomies with intravitreal antibiotic injections consequently subsequently were performed at Our Lady of the Lake Regional Medical Center.  

5.  As a result of the Veteran's treatment by Dr. R.A. at Tulane Medical Center, which led to a streptococcus infection, the Veteran became completely blind in his left eye, but that was not tantamount to VA treatment or its auspices.  


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for the unfortunate loss of vision in the Veteran's left eye owing to his medical treatment at Tulane Medical Center, albeit on referral from VA.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence that VA will obtain versus that information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

When the claim is for service connection, this notice should include indication that a "downstream" disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007) (observing that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  So compliance with the holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002), requires apprising the claimant of all five of these elements of the claim, including the "downstream" disability rating and effective date elements).  See Dingess, at 486.  A claim for § 1151 compensation is akin to a claim for service connection in that, if compensation is awarded under § 1151 for consequent disability, it is for all intents and purposes treated as if it is due to the Veteran's military service, so a de facto service-connected disability.  

Also, at least ideally, the notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason there was not notice prior to initially adjudicating the claim or, if there was, but it was inadequate or incomplete, this timing error in the provision of notice can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA notice and assistance errors are not presumptively prejudicial, even when for the sake of argument they are shown to have occurred.  Rather, they must be judged on a case-by-case basis.  And as the pleading party attacking VA's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Here, prior to initially adjudicating this claim, so in the preferred sequence, a letter was sent to the Veteran in January 2008 in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was notified of the evidence needed to substantiate this claim, of the information and evidence that VA would obtain, of the information and evidence he was expected to provide, and told that VA would assist him in obtaining evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to this claim.  Although the notice provided did not address either the rating criteria or effective date provisions that are downstream elements of this claim, that error was nonprejudicial, i.e., harmless, given that this claim is being denied, regardless, so these downstream elements of the claim ultimately are moot.  38 C.F.R. § 20.1102.


VA also has a duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and this too, has occurred.  Therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA treatment records, including concerning the specific treatment at issue, and his private treatment records.  He also has submitted personal statements discussing his arguments and, as mentioned, as well testified at a March 2013 videoconference hearing before the undersigned VLJ of the Board.  Regarding that hearing, it was in compliance with procedure since this presiding VLJ (the undersigned) explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  As will be discussed in greater detail below, the Veteran's section 1151 claim is being denied because the October 2007 treatment he received at Tulane Medical Center was at a non-VA hospital and from a non-VA physician, albeit following a referral by VA to that facility.  Entitlement to compensation under the provisions of section 1151 is not warranted in such a situation, as a matter of law, so a VA examination or medical opinion would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide the appeal of this claim.  They have been given ample opportunity to present evidence and argument in support of this claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of this Claim

During the March 2013 videoconference hearing before the Board, the Veteran testified that in 2007 he went to the VA Medical Center (VAMC) in New Orleans for a regular visit for his glaucoma.  He explained that the VA physician wanted him to see a specialist at Tulane Medical Center since the VAMC in New Orleans had been affected by Hurricane Katrina.  He added that, during his visit to Tulane, the doctor there examined this eye at issue and "pushed on something."  The Veteran admitted not knowing exactly what it was that was pushed, but said it caused enough pain that it pushed him back in the chair.  The Veteran stated that, after the examination, the vision in his left eye became blurry, this eye turned red, and he started experiencing excruciating pain.  He therefore returned to Tulane the following day, and the doctor on call mistakenly informed him that he was having problems simply because he was not using his eye drops.  The Veteran indicated that he then went to the VAMC in Baton Rouge, and from there was transferred to the Our Lady of the Lake Regional Medical Center.  Physicians at Our Lady of the Lake Regional Medical Center determined he had an infection in his left eye, and surgery thereafter was performed to try and resolve the issues.  But since that time, he is now completely blind in this eye and therefore believes the earlier treatment at Tulane caused this vision loss.  See the Board hearing transcript.  


For § 1151 claims filed on or after October 1, 1997, compensation under this statute shall be awarded for a qualifying additional disability caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A).  

The term 'facilities of the Department' includes facilities over which the Secretary has direct jurisdiction; Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703.  (2) Nursing home care furnished under 38 U.S.C.A. § 1720.  (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  

The underlying facts of this case are not in dispute.  Review of the record confirms that the Veteran was seen at Tulane Medical Center in October 2007 as a consultation referral from the VAMC in New Orleans.  According to the October 2007 private medical report, the examining physician was R.A., M.D.  Dr. R.A. noted the Veteran's advanced glaucoma with multiple surgeries being performed in the past.  In examining the Veteran's eyes, Dr. R.A. observed the Veteran had hand-motions vision in the right eye, 20/50 vision in the left eye, and severe, glaucoma-related optic neuropathy in both eyes.  His confrontation vision field was tunnel vision in both eyes and intraocular pressure measured at 23mmHG in the right eye and 18 mmHG in the left eye.  Examination of his previous trabeculectomy operations revealed scar tissue around the blebs.  Dr. R.A. concluded that performing a bleb revision with the help of needling Mitomycin could possibly save the old operations.  It was determined to do the left eye bleb revision the next week, and the right eye the following week.  Dr. R.A. indicated that, if the procedures failed, then a shunt procedure would be performed.  

Two days later, a computed tomography (CT) scan of the eye was performed at Tulane Medical Center.  Results revealed no evidence of acute radiographic abnormalities, but post-surgical changes involving the superior/medial aspect of the right globe consistent with prior glaucoma related surgery, postsurgical changes within the left globe consistent with prior cataract removal, and multiple maxillary sinus mucous retention cysts.  

The following day, the Veteran visited the VA ophthalmology clinic in Baton Rouge, Louisiana, and reported seeing Dr. R.A. several days earlier.  The Veteran explained that a suture had been removed from his eye and that the doctor (referring to Dr. R. A.) had pushed on the eye.  Since that time, the Veteran admitted to having experienced pain in this eye.  He said he had gone to the emergency room at Tulane Medical Center the night before, was given Diamox for the increased pain, and told the pain came simply from not taking his eye drops.  After examining the eye, however, the evaluating VA physician diagnosed endophthalmitis of the left eye and, more importantly, indicated it was a likely "seed of infection" after the suture removal performed by Dr. R.A.  That same day, the Veteran was admitted to Our Lady of the Lake Regional Hospital, where he underwent a trans pars plana vitrectomy, with intraoperative antibiotic injection of the left eye.  A second vitrectomy with intravitreal antibiotic injections was performed the following day, and he remained in the hospital with continuing antibiotic treatment intraoral and topical for several days thereafter.  Cultures taken at the hospital revealed a streptococcus infection, and due to the infection, the Veteran became completely blind in his left eye.

So, based on this medical evidence, there is no disputing the Veteran now has the required additional disability (namely, left eye blindness).  Indeed, there also even is no disputing this additional disability is owing to the treatment and consequent infection stemming from his care at the Tulane University Medical Center under the direction of Dr. R. A.  But even conceding all of this, there no basis for awarding § 1151 compensation because, fundamentally, the governing statute clearly provides that the benefits sought are available only for additional disability resulting from VA hospital care, VA medical or surgical treatment, or examination.  See also 38 C.F.R. § 3.361.  The Veteran's October 2007 consultation with Dr. R.A. was performed at a non-VA facility, Tulane Medical Center.  Moreover, the Veteran has not contended, and the evidence does not otherwise suggest, that VA has any jurisdiction over what occurs at the Tulane Medical Center or that the facility is otherwise a "facility of the Department" as this term is defined by statute.  

The Board realizes that VA referred the Veteran to Tulane Medical Center for this treatment at issue, owing apparently to the devastation in the aftermath of Hurricane Katrina, but that was not tantamount to an extension or continuance of liability for anything later occurring at that other facility.  38 C.F.R. § 3.361(f) specifically excludes awards for benefits under 38 U.S.C.A. § 1151 for hospital care or medical services furnished by contract under 38 U.S.C.A. § 1703.  According to 38 U.S.C.A. § 1703 the Secretary may contract with non-Department facilities to furnish hospital care or medical service to a veteran for treatment of a service-connected disability, a disability for which a veteran was discharged or released from service or for a disability of a veteran who has a total disability permanent in nature from a service-connected disability.  See 38 U.S.C.A. § 1703(1).  VA may also contract with non-Department facilities to provide medical services for treatment of a veteran who has been furnished hospital care and requires medical service to complete treatment incident to such care or services and for hospital care for women veterans.  See 38 U.S.C.A. § 1703(2), (4).  


The legal authority governing claims for compensation benefits under § 1151 is clear and specific, and the Board is bound by this authority.  Here, the treatment that the Veteran claims caused his ultimate left eye vision loss was performed by a physician not acting as a VA employee or agent and occurred at a private facility not under the jurisdiction or purview of VA.  

In a similar November 2012 decision, the Board denied the Appellant's claim for compensation under 38 U.S.C. § 1151, determining that a February 2003 surgery was not performed by a VA employee or at a VA facility within the meanings of 38 C.F.R. § 3.361(e)(1),(2), respectively.  That February 2003 surgery was performed at Buffalo General Hospital and paid for by VA because there was no VA facility in the Appellant's area that could perform the surgery and accommodate the Appellant.  On appeal to the Veteran's Court, in Hopkins v. Shinseki, 
No. 13-0177, the Appellant argued that the Board had not provided adequate reasons or bases for its determination that the operating clinician was not a VA employee by not undertaking a complete analysis of the factors typically used to distinguish one's status as an independent contractor as opposed to a temporary, part-time, or fee-basis employee of VA under 38 U.S.C. § 7405 (West 2002), Quilico v. Kaplan, 749 F.2d 480, 485-87 (7th Cir. 1984), and 38 C.F.R. § 3.361(e)(1) (2014).  The Appellant also asserted that VA's failure to obtain the operating clinician's employment contract with VA in making the above determination constituted failure to fulfill its duty to assist the Appellant.  

The Secretary of VA asserted in counter argument that, where fee-basis, contracted services are provided to a veteran under the circumstances described by 38 U.S.C. § 1703 or 38 U.S.C. § 8153, the regulations at 38 C.F.R. §3.361(f) expressly state such services are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a).

That appeal was the subject of a Joint Motion for Remand (JMR), but only to determine whether the operating physician in that case was under VA contract since he apparently previously had worked in the VA healthcare system.  There is no such suggestion here, much less indication.

Thus, while certainly unfortunate, the left eye vision loss this particular Veteran regrettably now has did not arise in connection with any VA hospital care, VA medical or surgical treatment, or examination.  Thus, the Board need not resolve the issue of whether this additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Tulane Medical Center, or was an event not reasonably foreseeable, since this is not a Department facility.  See 38 U.S.C.A. §§ 1151, 1701(3)(A); 38 C.F.R. § 3.361.  That said, the Veteran's recourse apparently is with the Tulane Medical Center, not VA.

On these facts, there is no legal basis for award of the benefits sought and the Veteran's claim must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

This claim of entitlement to § 1151 compensation for left eye vision loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


